Citation Nr: 0204702	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  97-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic sinus 
condition (claimed as sinusitis).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Appellant and her friend


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to June 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for service connection for a chronic sinus condition 
(claimed as sinusitis).   A review of the history of this 
appeal shows that in October 1998, the Board remanded this 
case to the RO for evidentiary development.  The denial of 
service connection for sinusitis was confirmed in a May 2001 
rating decision/Supplemental Statement of the Case.  The case 
was returned to the Board in February 2002 and the veteran 
now continues her appeal.  


FINDING OF FACT

The veteran does not have a current diagnosis of a chronic 
sinus condition.


CONCLUSION OF LAW

A chronic sinus condition, including sinusitis, was not 
incurred in active service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103(a) (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  We 
find that the veteran has received direct notice from the RO 
in correspondence dated in August 2001 of the implementation 
of the VCAA and also that her claims were adjudicated under 
its provisions.

The claims file shows that the veteran was provided with a VA 
medical examination of her nose, sinus, larynx and pharynx 
for purposes of determining her current diagnoses and the 
relationship, if any, between her claimed sinus condition and 
her period of military service.  The record shows that she 
appeared for the scheduled examination in March 2001.  
Thereafter, her representative, AMVETS, contacted the RO via 
a VA Form 646 dated in February 2002.  In this form, AMVETS 
reported that it attempted to contact the veteran by 
telephone at her last known telephone number of record in 
order to request that she provide medical evidence in support 
of her claim.  Her telephone, however, had been disconnected 
and the contact attempt was unsuccessful.  A follow-up letter 
was sent by AMVETS requesting the veteran to contact the 
representative; however, no response was ever received.  
AMVETS thus rested its case and based the veteran's appeal of 
the denial of her claim for service connection for a chronic 
sinus condition on the evidence of record.  

Based on the foregoing, the Board concludes that it may 
proceed with the adjudication of the appeal based on the 
medical evidence of record.  We find that there is sufficient 
evidence of record with which to make an informed decision 
regarding the issue of entitlement to service connection for 
a chronic sinus condition.  We have not identified any other 
pertinent evidence which is not currently of record which may 
substantiate the veteran's claim and the veteran has not 
pointed to any such evidence after being informed of the 
VCAA, in light of her representative's recent correspondence.  
Further, she has been provided with a VA examination to 
assess her current medical condition.  Therefore, we find 
that no further development of the evidence is required and 
that the veteran's case is ready for appellate review.  
Accordingly, we will proceed to a decision on the merits.

Factual Background

The veteran's service medical records show that her nose and 
sinuses were normal on enlistment examination in February 
1980 and that she denied having sinusitis in her concurrent 
medical history questionnaire.  Re-enlistment examination in 
January 1984 shows that her nose and sinuses were normal.  In 
a dental health questionnaire dated in June 1985, she denied 
having a history of sinus trouble.  In a dental health 
questionnaire dated in May 1986, she indicated that she had a 
history of sinus trouble.  However, a subsequent dental 
health questionnaire dated in January 1987 shows that she 
again denied having a history of sinus trouble.  On 
separation examination in March 1989, she indicated in her 
medical history questionnaire that she did not know whether 
or not she had sinusitis.  However, clinical examination of 
her nose and sinuses revealed normal findings.

(In written contentions received in her Substantive Appeal in 
December 1996, the veteran alleged that she was treated for 
sinus-related symptoms on several occasions during her period 
of active service.  However, a close review of the medical 
records and treatment dates which she specifies reveals no 
diagnosis of a chronic sinus disease process.)  

Post-service medical records pertaining to the issue on 
appeal show that in September 1993, the veteran underwent a 
VA sinus series examination, the report of which shows an 
impression of bilateral maxillary sinus mucus thickening with 
an air fluid level on the left.  The findings were regarded 
to be compatible with an acute maxillary sinusitis on the 
left and a chronic maxillary sinusitis on the right.

In August 1994, the veteran filed her claim for VA 
compensation for several psychiatric and physiological 
disabilities.  These included the claim for service 
connection for a chronic sinus condition which is currently 
the subject of this appeal.  At the present time, she is 
service-connected for post-traumatic stress disorder 
(currently rated as 100 percent disabling); fibromyalgia 
syndrome (currently rated as 10 percent disabling); asthma 
(currently rated as 10 percent disabling); migraine and 
tension headaches (currently rated as 10 percent disabling) 
and a euthyroid goiter (currently rated as noncompensably 
disabling). 

A VA outpatient treatment report dated in December 1994 shows 
that the veteran complained of sinus congestion and was 
diagnosed with acute sinusitis.

The report of a July 1995 VA examination of the veteran's 
nose and sinuses shows findings which supported a diagnosis 
of chronic vasomotor rhinitis.  In the examiner's commentary, 
he noted that the veteran appeared to have an irritative 
process of the nasal mucosa.  The examiner opined that the 
veteran's reported pattern of exacerbation of her symptoms 
during cold weather and when in an air-conditioned 
environment was consistent with a vasomotor phenomenon.  The 
examiner concluded that the examination yielded no evidence 
of an active paranasal sinus disease or other abnormalities.  
The examiner also opined that "it (was) difficult to assess 
whether (the chronic vasomotor rhinitis) may have been 
related to her service. . ."

A VA hospitalization report shows that the veteran was 
treated on an inpatient basis for psychiatric complaints 
relating to cyclothymia and PTSD from March 1995 to August 
1995.  The report notes in passing that the veteran was 
discharged from the hospital with medications which included 
a Beconase nasal inhaler for treatment of congestion.  
However, the report does not indicate a diagnosis of a 
chronic sinus condition.

The transcript of a March 1997 RO hearing shows, in pertinent 
part, that the veteran testified that she was first treated 
for sinus symptoms during service in 1980 and that she 
continued to be treated episodically throughout service for 
this problem as her symptoms flared up.  She reported that 
she was initially prescribed Dimetapp, and then later a nasal 
inhaler to relieve her symptoms.  She stated that her 
problems remained with her ever since service and that she 
had been informed by her physicians that she had a reactive 
airway disorder that was like asthma and that it would be 
aggravated by cold temperatures.  She contended that her ears 
and sinuses were related problems and that her sinuses would 
flare up on a regular basis.  She used a medicated inhaler 
twice per day.  She reported that she was never recommended 
for surgery for her symptoms but was advised to move to a 
warmer climate.

The report of a December 1997 VA psychiatric examination is 
significant for showing that the veteran reported having a 
history of sinusitis and that on Axis III she was diagnosed 
with "self-reported sinusitis."

In March 2001, the veteran underwent a VA examination of her 
nose, sinuses, larynx and pharynx.  The report notes that her 
claims file and service medical records were reviewed by the 
examining physician in conjunction with the examination.  Her 
complaints at the time of the examination were of chronic 
sinus congestion and a runny nose when exposed to cold 
weather.  She denied having any history of disease or injury 
to her ears, nose or throat.  She did not have trouble 
breathing through her nose and there was no discharge and no 
treatment for ear, nose and throat disease.  There was no 
impairment of her speech and no history of chronic sinusitis.  
She denied having any allergies.  Physical examination 
revealed a left deviated nasal septum and pale, boggy nasal 
mucosa.  There was no nasal obstruction and no evidence of 
sinusitis such as tenderness, purulence, discharge or 
crusting.  The diagnoses were chronic allergic rhinitis and 
vasomotor rhinitis.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of nasal, sinus and parasinus 
symptoms in service will permit service connection for a 
chronic sinus disability, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Though the veteran's service medical records show that she 
reported a history of sinus trouble in a May 1986 dental 
health questionnaire and expressed uncertainty as to whether 
or not she had such a diagnosis in her medical history 
questionnaire during separation in March 1989, the medical 
records never show an actual diagnosis of a chronic sinus 
condition at any time throughout her entire period of active 
duty.  The Board notes that the veteran's nose and sinuses 
were clinically normal on medical examination on separation.  
Thereafter, the only diagnosis of a chronic sinus condition 
was shown over four years after she left service, during VA 
examination in September 1993, in which she was diagnosed 
with chronic right maxillary sinusitis.  However, this 
diagnosis was not associated with her period of service and, 
in fact, does not appear again in the record, as a subsequent 
examination in March 2001 shows no evidence of a chronic 
sinus condition.  

The veteran's current diagnoses of chronic allergic rhinitis 
and vasomotor rhinitis are not shown in her service medical 
records and are not associated by any medical opinion with 
her period of service.  We note that in the VA examination of 
July 1995, the examining physician reported that "it (was) 
difficult to assess whether (the chronic vasomotor rhinitis) 
may have been related to her service. . ."  The Board 
observes that the Court has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
statement expressed in the July 1995 VA examination is such 
an opinion.  There is no indication that the examiner 
proffered more than a general statement.  Although the Board 
is bound to consider this statement, it places relatively 
little probative value on it for that reason.  In view of 
this evidence, the Board must deny the veteran's claim of 
entitlement to service connection for a chronic sinus 
condition.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the veteran contends that VA should accept 
her own self-diagnosis of a chronic sinus condition based on 
her own observations of her symptoms and her recollections of 
her medical history, the Board notes that there is no 
indication in the record to show that she possesses the 
requisite medical training, certification and expertise to 
present a diagnosis of any kind.  It is well-established 
caselaw that as a layperson without medical training, she is 
not qualified to render medical opinions regarding diagnoses 
and matters, such as determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).


ORDER

Service connection for a chronic sinus condition is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

